Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 9, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in Claims 10 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “constant of proportionality” defined as .02 in the claims and specification is rendered indefinite by the term “about”, as this term is not specifically defined in the claims nor specification.  The specification states that “In the present disclosure, the term "about" can allow for a degree of variability in a value or range, for example, within 10%, within 5%, or within 1% of a stated value or of a stated limit of a range.”, which is not defined enough to determine what would infringe on the claimed value for constant of proportionality.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Datta (US 20160340028), herein after referred to as Datta.
Regarding Claim 1, Datta teaches:
a housing; ([FIG 12A, item 130])
a plurality of arms, each of the plurality of arms having a proximal end coupled to the housing and a distal end, and at least one is configured to rotate about a vertical axis passing through the proximal end of the corresponding arm; ([FIG 12B] [0005] “For a standard quadcopter configuration shown in FIG. 12A, both the side arms 126, 128 are moved forward into a new configuration in FIG. 12B, thus increasing the roll agility, and moving the center of gravity forward at the same time. This technique may be useful if the original center of gravity is somewhat off-centered that needs to be corrected.” [0062] “Referring to FIG. 1, shown therein is a multicopter 20 having four rotors 22 mounted on respective arms 24 that extend from a central hub 26, usually in a symmetric manner. Each arm 24 holds a respective rotor 22 at a terminal end 28.” [0075] “In another implementation of the present disclosure, the angle of the arms relative to one another can be changed by mounting the arms to the central hub to enable pivotal movement of the arms relative to the hub.”)
a plurality of thrust-generating rotors, each coupled to a corresponding one of the plurality of arms at the corresponding distal end; ([0039] “Referring now to the invention in more detail, in FIGS. 4A and 4B there are shown two configurations of a quadcopter 40 having four arms 42 extending from a central hub 44 with thrust generators in the form of rotors 46 mounted on a distal section 48 extending from a proximal section 50 of each arm 42.” [0075] “For a standard quadcopter configuration shown in FIG. 12A, both the side arms 126, 128 are moved forward into a new configuration in FIG. 12B, thus increasing the roll agility, and moving the center of gravity forward at the same time. This technique may be useful if the original center of gravity is somewhat off-centered that needs to be corrected.”
a flight controller configured to selectively control each of the plurality of thrust- generating rotors; (0086] “The receiver 206 receives those commands via radio transmission and sends them directly to inputs on the FCB 208. The FCB 208 is loaded with the flight control software, which processes the input signals (pitch, roll, yaw, and throttle), and accordingly sends control signals to the four (or six for hexacopter or eight for octocopter) rotors individually”)
and a flight trim controller configured to control rotation of at least one of the plurality of arms in order to adjust the geometric center of the rotors of the MAV from a first center of gravity (CoG) associated with the MAV in an unloaded state to a second CoG associated with the MAV in a loaded state. ([0075] “For a standard quadcopter configuration shown in FIG. 12A, both the side arms 126, 128 are moved forward into a new configuration in FIG. 12B, thus increasing the roll agility, and moving the center of gravity forward at the same time. This technique may be useful if the original center of gravity is somewhat off-centered that needs to be corrected.” [0082] “Besides the above main advantages, the present invention, with its ability of moving the arms sideways will also allow the user (1) to make the quadcopter more compact for carrying or fitting it a narrow space; ... (4) the ability of moving the center of gravity back and forth along any direction by adjusting the individual arm angles differently, a feature that can be very useful when a payload mounted on the quadcopter is somewhat off-centered or shifts during flight.”)
Regarding Claim 2, Datta teaches:
wherein the at least one of the plurality of arms capable of rotating is actuated by an actuator. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors. “)
Regarding Claim 3, Datta teaches:
wherein the actuator is a servo. ([0074] “There are a number of possible ways of changing the angle of the arms, including but not limited to: (1) Servo motors attached to individual arms that can be controlled remotely;”)
Regarding Claim 4, Datta teaches:
wherein each of the plurality of arms is rotatable. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)


Regarding Claim 5, Datta teaches:
wherein each of the plurality of arms is actuated by an actuator. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)
Regarding Claim 6, Datta teaches:
wherein each of the actuators is a servo. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)
Regarding Claim 7, Datta teaches:
further comprising an attitude sensor to determine attitude parameters of the MAV, including roll, yaw, and pitch. ([0098] “This type of FCB is considered a standard accessory for multirotors and drones. There are several companies that make them. Some of them contain only basic sensor components like gyros, while other also contain 3-axis accelerometers and more, like barometer, magnetometer. More advanced ones have options for connecting GPS and similar positioning devices. Some also offers the option of customizing the flight control software.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Datta in view of Takagi (JP 2018008320), herein after referred to as Takagi.
Regarding Claim 1, Datta teaches:
receiving a payload to be transported by the MAV; ([0082] “a payload mounted on the quadcopter is somewhat off-centered or shifts during flight.”
determining the target positions of at least one of the plurality of arms capable of rotating with respect to a vertical axis passing through a point near a proximal end of the arm; ([0090] “The preferred control system for the aircrafts mentioned here is based upon physical models using Lagrangian dynamics. Control parameters for generation of these models would be the thrust of the motor, the length of each arm, the position of the rotor on the arms, and the angle between the arms. The software on-board, which is run by a micro-processor, computer, ASIC, or microchip adjusts these control parameters in mid-flight to fly the craft in optimum possible way. “)
rotating the at least one of the plurality of arms capable of rotating in order to adjust the geometric center of the rotors of the MAV from a first center of gravity (CoG) associated with the MAV in an unloaded state to a second CoG associated with the MAV in a loaded state; ([0075] “For a standard quadcopter configuration shown in FIG. 12A, both the side arms 126, 128 are moved forward into a new configuration in FIG. 12B, thus increasing the roll agility, and moving the center of gravity forward at the same time. This technique may be useful if the original center of gravity is somewhat off-centered that needs to be corrected.” [0082] “Besides the above main advantages, the present invention, with its ability of moving the arms sideways will also allow the user (1) to make the quadcopter more compact for carrying or fitting it a narrow space; ... (4) the ability of moving the center of gravity back and forth along any direction by adjusting the individual arm angles differently, a feature that can be very useful when a payload mounted on the quadcopter is somewhat off-centered or shifts during flight.”)
applying thrusts to a plurality of rotors, each positioned at a distal end of a corresponding arm. ([0004] “This type of craft utilizes multiple rotors oriented to have a downward thrust.” [0005] “Referring to FIG. 1, shown therein is a multicopter 20 having four rotors 22 mounted on respective arms 24 that extend from a central hub 26, usually in a symmetric manner. Each arm 24 holds a respective rotor 22 at a terminal end 28.”
Datta does not explicitly teach:
determining the bias torque caused by the shift of the CoG due to the eccentric payload to be transported by the MAV;
In the same field of endeavor, Takagi teaches,
determining the bias torque caused by the shift of the CoG due to the eccentric payload to be transported by the MAV; ([0012] “More specifically, as shown in FIG. 2 a, when a robot arm RA moves from a virtual line state to a solid line state, the center of gravity of the entire UAV 1 moves from the center of gravity J 1 to the center of gravity J 2. As a result, the moment of gravity G of the entire balanced UAV 1 and the lift f of each rotor collapses, causing a torque to pivot to the UAV 1 as indicated by an arrow, and a * of the UAV 1 is inclined.” [0018] “In other words, by limiting the region in which each arm element is operated to a 2 dimensional space, the structure of the robot arm is simplified, and the weight is reduced, and the center of gravity position is adjusted and the anti-torque is easily controlled, thereby reducing the processing load.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the UAV field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Datta to calculate the bias torque due to an eccentric payload as taught by Takagi to control the changes in center of gravity caused by a moving arm attached to a UAV [0012]. Motivation to combine Datta with Takagi to a person having ordinary skill in the art comes from the prior art being analogous in the field of UAVs and knowledge well known in the art, as well as from Datta [0097].
Regarding Claim 12, modified Datta teaches the method of Claim 11, and further teaches:
wherein the at least one of the plurality of arms capable of rotating is actuated by an actuator. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors. “)
Regarding Claim 13,
wherein the actuator is a servo. ([0074] “There are a number of possible ways of changing the angle of the arms, including but not limited to: (1) Servo motors attached to individual arms that can be controlled remotely;”)
Regarding Claim 14, modified Datta teaches the method of Claim 11, and further teaches:
wherein each of the plurality of arms is rotatable. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)
Regarding Claim 15, modified Datta teaches the method of Claim 11, and further teaches:
wherein each of the plurality of arms is actuated by an actuator. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)
Regarding Claim 16, modified Datta teaches the method of Claim 11, and further teaches:
wherein each of the actuators is a servo. ([0074] “The arms can be independent of each other and configured to rotate in response to actuation of servo motors.” [0075] “Also, the configuration need not be perfectly symmetric, and the angle φ with the roll axis can be different for individual arms.”)
Regarding Claim 17, modified Datta teaches the method of Claim 11, and further teaches:
further comprising an attitude sensor to determine attitude parameters of the MAV, including roll, yaw, and pitch. ([0098] “This type of FCB is considered a standard accessory for multirotors and drones. There are several companies that make them. Some of them contain only basic sensor components like gyros, while other also contain 3-axis accelerometers and more, like barometer, magnetometer. More advanced ones have options for connecting GPS and similar positioning devices. Some also offers the option of customizing the flight control software.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (WO 2017205997) which teaches a UAV with arms that may be rotated individually.  Specifically, Chen teaches a UAV whose arms may each be rotated [0005], and do so by an actuator in the form of a servo [0096].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663